                                                                          FiLED
                                                                       iNCLFRKS OFFICE
                                                                  US DISTRICT COURT E.D.N.Y.

 UNITED STATES DISTRICT COURT                                     ^         ^ 2019 -A-
 EASTERN DISTRICT OF NEW YORK
                                                      X
                                                                  BROOKLYN OFFICE
 JOSE HERNANDEZ aka ALLEN GONZALEZ,

                         Petitioner,                                      ORDER
         -against-                                                        19 Civ. 1612(AMD)

 S. ECKERT,

                         Respondent.
                                                      X
ANN DONNELLY,District Judge:

         On March II, 2019,' the petitioner Jose Hernandez, also known as Allen Gonzalez,

currently incarcerated at Wende Correctional Facility, filed this pro se petition for a writ of

habeas corpus pursuant to 28 U.S.C. § 2254 challenging his October 19, 1994 Queens County

conviction for murder in the second degree and criminal possession of a weapon. The

 petitioner's request to proceed informa pauperis is granted. I cannot consider this petition; it is

the petitioner's second habeas petition. Accordingly,for the reasons that follow, I transfer the

 petition to the United States Court of Appeals for the Second Circuit.

         The petitioner challenged this conviction in 1998, when he filed a petition for a writ of

habeas corpus in this court. See Hernandez v. Senkowski, No. 98-CV-5270(RR). By Order

dated December 29,1999, the Honorable Reena Raggi denied the petition and closed the case.

By Mandate issued August 1, 2000, the Second Circuit dismissed the petitioner's appeal.

         The Antiterrorism and Effective Death Penalty Act of 1996 "allocates jurisdiction to the

courts of appeals, not the district courts, to authorize successive habeas motions or applications."




'Under the "prison mailbox rule," a submission by an imprisoned pro se petitioner, including a writ of
habeas corpus, is deemed filed on the day it is given to prison officials. See Walker v. Jastremski, 430
F.3d 560, 562(2nd Cir. 2005)(citing Houston v. Lack, 487 U.S. 266(1988)).
Torres v. SenkowskUne F.3d 147, 151 (2d Cir. 2003); 28 U.S.C. § 2244(b)(3)(A). Therefore,

petitioner must move in the United States Court of Appeals for the Second Circuit for permission

to pursue this successive petition for habeas corpus relief. 28 U.S.C. § 2244(b)(3)(A).

       Accordingly, in the interest ofjustice, the Clerk of Court is respectfully directed to

transfer this petition to the United States Court of Appeals for the Second Circuit pursuant to 28

U.S.C. § 1631. 7br/-e5, 316 F.3d at 151-52 (citing T/W(7?7o V. UnitedStates,95V36. \\9 (IdiCix.

1996){per curiam)). This Order closes this case. If the Circuit authorizes the petitioner to

proceed in this matter, he must move to reopen the case under this docket number.

       SO ORDERED.


                                                       s/Ann M. Donnelly

                                                     ANKM.DONNELLY
                                                     United States District Judge

Dated: March 28, 2019
       Brooklyn, New York
